Citation Nr: 1760790	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-39 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to Los Angeles, California.

In October 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's low back disability is causally related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1131, 5103, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.309(a) (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decisions herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Low Back Disability 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is seeking to establish service connection for a low back disability.  He contends that he injured his back on two occasions while serving on active duty.

Service treatment records are unavailable, as they were destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.  The Veteran was notified and asked to submit any copies of such records he might have in his possession, to which he responded with a copy of a May 1957 sick call slip to receive physical therapy on the lumbar region of the back.  A diagnosis of low back syndrome was noted on the slip. 

In May 1957, the Veteran's wife sent a letter to her family while they were stationed in Germany.  In the letter, she stated that the Veteran was seeing a good doctor and that his back was much better.

The Veteran was afforded a VA examination for his low back in November 2014.  He reported slipping and falling and that he visited the hospital for the injury.  He was treated with hot packs and his back condition improved.  The Veteran further reported that he slipped a second time while stationed in Germany and was again treated with hot packs at the hospital.  He stated that, from this time on, he treated his back pain with aspirin.  The Veteran noted that he saw a chiropractor, Dr. S., once a week and that he did 10 to 15 minutes of recommended stretching exercises in the morning and night.

The examiner diagnosed the Veteran with degenerative arthritis of the spine and opined that his back disability was less likely than not related to his falls in service.  He stated that, other than the May 1957 sick call slip, there were no service treatment records or medical records from the years immediately after service to establish the chronicity of the Veteran's low back disability. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is warranted.  

With regard to a present disability, an April 2013 private treatment record included a diagnosis of lumbar pain with radiculopathy and a September 2013 private treatment record included a diagnosis of L5-S1isthmic spondylolisthesis.  Further, the examiner who conducted the November 2014 VA examination diagnosed the Veteran with degenerative arthritis of the spine.  Therefore, the first element of Shedden is met.

With regard to an in-service incurrence of disease or injury, as noted above, the Veteran's service treatment records are not available through no fault of his own.  However, the May 1957 sick call slip and the May 1957 letter written by the Veteran's wife to her family noting the Veteran's back injury is sufficient to show that the Veteran suffered an injury to his back while in service.  Therefore, the second element of Shedden is met.

The remaining question is whether there is a medical nexus between the Veteran's in-service low back injuries and her current diagnosis of a low back disability. 

In the October 2017 Board hearing, the Veteran testified to injuring his back twice while in service.  He reported that he went to sick bay the first time and was treated with hot packs.  His back pain subsided.  The Veteran testified that he injured his back a second time while stationed in Germany and was again treated with hot packs.  He stated that constant symptoms of back pain resulted from this injury, which he treated with aspirin or just endured the pain because he was young.  The Veteran and his wife testified that he had been healthy prior to service and had only experienced back pain after his falls in service.  They both testified that the Veteran's back pain had been continuous and he began to see chiropractors on a constant basis after his separation from service.  Over the years, the Veteran had continued to practice recommended exercises for his back every morning and every evening.  The Veteran and his wife testified that he had not incurred any other back injuries after service. 

The Board finds that statements from the Veteran and his wife regarding the onset and continuation of low back pain to be credible.  The Veteran and his wife have provided competent and credible evidence that the Veteran has had continuous symptoms of low back pain since his discharge from active duty service and the Board finds no reason to question the veracity of such statements.  The Veteran and his wife are competent to report that the Veteran did not have low back pain prior to entering service, that he had not incurred any back injury following service, and that the pain from his in-service back injuries has continued since his discharge from service because such observable symptoms come to them through their senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence, for example, the Veteran's contentions in the present case does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Furthermore, the Veteran's statements and testimony, corroborated by his wife's statements, have been consistent throughout the course of the appeal.  

The Board acknowledges that the November 2014 VA examiner opined that the Veteran's low back disability was less likely than not related to service.  The basis of the examiner's opinion was that there was no medical evidence during service and the period immediately following service noting treatment for the Veteran's low back disability.  However, the examiner did not address the Veteran's credible reports of experiencing back pain from the time he separated service to the present.  For this reason, the Board accords little probative value to the November 2014 VA examination.  

Given the competent and credible statements of record asserting continuous back pain since service, and because the Veteran's low back disability is recognized as a chronic condition for which a lay person's testimony is competent to report symptomatology, the Board finds that continuity of symptomatology since service established.  See Shedden.   

Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a low back disability have been met.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


